Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samuel Kately (aka Kately) (US 1,396,436) in view of Martin (US 6,845,976).
Interpretative note 1. Tether is defined as “the utmost length to which one can go in action; the utmost extent or limit of ability or resources.” (https://www.dictionary.com/browse/tether)
Interpretative note 2. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Storage device, e.g. device/means for storing in claim 1, line 4. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). Note: the following rejection is either identical to what Applicant discloses or if not identical, it is equivalent.
	With respect to FIG. 1 Kately discloses-
a trailing edge guide 23, 23a, 24, 25 shaped to contact a corner of a stack of media; 
a rod 26, e.g. tether, connected to a trailing edge guide; and 
a storage device (area encompassing dotted lines of guide 23, 24 in FIG. 1 below) shaped to accommodate a trailing edge guide, wherein a length of a tether allows a magnetic trailing edge guide to reach a comer of a stack of media and to reach a storage device.
[AltContent: textbox (Storage device )][AltContent: ]
    PNG
    media_image1.png
    235
    259
    media_image1.png
    Greyscale

Kately’s rod 26 is a tether is much as it limits the extent to which trailing edge guide 23, 24 can travel to-and-fro. As shown in annotated FIG. 1 above storage device, e.g. device for storing, is the area occupied by the trailing edge guide 23, 24 when guide 23, 24 is not engaged with a corner of a stack.
Kately discloses a trailing edge guide and does not disclose a magnetic trailing edge guide. Martin discloses a magnetic edge guide 44 for a stack for purposes of fanning articles in a stack. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Therefore, it would have been obvious to one of .
Allowable Subject Matter
Claims 8-20 are allowed.
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/GREGORY W ADAMS/Primary Examiner, Art Unit 3652